McBRIDE, C. J.
To take the objections in their inverse order, the first objection, that the contract was not to be performed within a year, is untenable because by its terms it could have been performed within a year, that is to say, the amount to be furnished Myers was indefinite and all that he demanded might have been demanded within the first year.
*480The other proposition, that it is a collateral contract on the part of the defendant, Cameron, is more serious. The complaint seems to be predicated upon the theory that there was an absolutely separate contract between Cameron and the bank, of which Myers was not to be informed; but there is an entire failure of proof as to any such secret agreement between Cameron and the cashier of the bank, a Mr. Crawford. Mr. Myers ’ testimony is as follows:
- “A. The morning before the contract was signed Mr. Cameron asked me what bank I would rather do my business at. I told him at the Condon National Bank. He said he would go in there and make some arrangements, and we went in, and I had never met Mr. Crawford up to that time, and he gave me an introduction to Mr. Crawford, and we sat down there and talked. Mr. Cameron told Mr. Crawford he didn’t want to sign no notes, but he would see that the bank got their money. * *
“A. That was about all; Mr. Cameron made the arrangements I could get the money to handle the sheep on in that way.
“Q. What did Mr. Cameron say there to the bank in order to get this money?
“A. Well, he told them he would see that they got their money back. * *
“A. He said he would sell the wool and the lambs and would handle the money. Yes; we could divide the money up and place mine where it should be; I was supposed to be in the mountains with the sheep.”
Mr. Crawford’s testimony is substantially as follows :
“A. Mr. Cameron came to the bank, I think a day or two before he made the contract with Mr. Myers and said he had talked with Mr. Myers about leasing his sheep to him, and that to do so Mr. Myers would need to have some assistance financially, and wanted to know if some arrangements could be made to that *481effect. They came in, I think, the next day, or within a day or two afterward, both of them together, and we talked the matter over. Mr. Myers told me he had a few hundred dollars, but not enough to help him to take care of the sheep. He said his daughter was attending school, I think in Portland or somewhere, and that what few hundred dollars he had he would have to keep for her use. Mr. Cameron said he was willing to help him to get the money, and that he had asked Mr. Myers where he wanted to do his business. He said at the Condon National Bank. I asked Mr. Cameron then if he would sign the note with Mr. Myers. He said, No, he wouldn’t do that, that he didn’t sign a note with anybody for twelve or fifteen years or some such matter, and that he made up his mind he never would sign a note with anybody again. I asked him if he would agree to give a written guaranty of the payment. He said, No, that was just the same thing as signing the note — he might as well sign the note as do that; but he said, I will be handling all the money that comes from the sale of the lambs and from the sale of the wool,’ and he said, £I will see that the bank is repaid whatever money it is necessary to advance Mr. Myers to care for the sheep.’ That, as I remember it, is the gist of the conversation that took place, and on that conversation I agreed to advance him such money as might be necessary from time to time.”
Then the following question was asked:
"Q. At the time this agreement was entered into did you agree to let this money out on the promise of Cameron?
"A. Entirely so.
"Q. Would you have let it out on the promise of Myers ?
"A. No, because Mr. Myers had told me during that conversation all he had was two or three hundred dollars, three or four hundred dollars, which he needed for his daughter’s education, and the homestead, as I remember it, and that is all he had; that *482he wasn’t financially able to undertake the running of the sheep without assistance.
“Q. Did Myers have any credit at the bank?
“A. No, I don’t remember that I knew Mr. Myers at that time, that is, except to see him. Perhaps I did, but I don’t think so.
“Q. State whether or not this money was loaned upon the credit of Mr. Cameron’s promise.
“A. Yes, sir.”
In substance, this is the only testimony as to the corpus of the transaction, all other matters merely tending to show whether this agreement actually took place, and the question is whether this is a promise to pay Myers’ debt ora promise on Cameron’s part to pay his own debt. It is not a question as to whether the plaintiff’s cashier relied upon the alleged promise, but a question as to whether it was an original contract to pay money or a contract to be responsible for Myers ’ debt.
We have here this state of facts: Cameron goes to the bank and says to the cashier, “I will be handling all the money from the sale of the lambs and from the sale of the wool. I will see that the bank is repaid whatever money it is necessary to advance Mr. Myers for the care of the sheep. ’ ’ That is the promise. We have the bank saying, “Will you sign a note with him?” and the defendant replying, “No, I will not sign a note with him.” “Will you sign a written guaranty?” “No, I will not sign a written guaranty, but I will be handling the money and I will see that you get your pay.” This was not for money to be advanced to Cameron, but to be advanced to Myers. It seems quite clear to the writer that this was a mere collateral promise, the substance of it being, first, the opinion given by Cameron that Myers would not need a great deal of money, and that it was likely to be a *483profitable contract, and that he would see the advances repaid and was in a condition to do so because he would have the handling of the money; but all the time it was Myers’ debt and not Cameron’s. This was evidently the understanding of the bank at the time because they took Myers’ notes for the amount and treated him as the original debtor, which he certainly must have been.
There is nothing in the contract itself, as detailed by Cameron, that goes to indicate that he intended to make himself originally liable for the debt or to be responsible in any way except to the extent of seeing that the funds of Myers that came into his hands would be properly applied on Myers’ indebtedness.
This case furnishes a fair example of the evil that it was the intention of the statute of frauds to prevent. Here a bank loans money, takes the notes of the person to whom it is actually loaned, and then brings this action upon an alleged oral contract to compel an alleged surety or guarantor to repay that money in face of the fact that the alleged surety has absolutely refused to give a written guaranty to that effect or to become surety on the notes. If this can be done the statute of frauds is ineffectual for any purpose. The complaint is very ingeniously framed, but in itself, in the judgment of the writer, it does not state facts sufficient to constitute a cause of action and the testimony shows nothing more than an oral promise to pay the debt of Myers, to whom the money was to be advanced.
The judgment is reversed.
Reversed. Rehearing Denied.